DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-7, 9-17, 19, 20, and 51-54 are pending in the case. Claims 1 and 11 are independent claims. Claims 8, 18, and 21-50 have been cancelled. Claims 53 and 54 are new claims.

Examiner’s Remark
	Examiner provided a telephone call to Mr. Maxim Rapoport (reg. no. 67,675) on 11/24/2020 to indicate that certain changes to the claims would help expedite prosecution and to alert Applicant’s representative that amended claim 7 raised 112 issues. Mr. Rapoport declined to make changes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 7, the claim recites “in response to determining the acceleration value of the wearable user device exceeds the threshold acceleration value” in lines 15-16 of the claim, limitations which do not expressly remove media content but limitations which alter a the user interface from a first user interface into a translucent user interface and reverting the user interface from the translucent user interface into the first user interface. Finally, the last limitation of the claim recites “removing the media content from the user interface for the self-driving vehicle”. These limitations as amended are not sufficiently supported in Applicant’s Specification. Referring to at least paragraphs [0024-0028] and [0073-0077] of the Specification, altering the user interface into a translucent user interface and then reverting the translucent user interface back into the original user interface occurs subsequent to “in response to determining the value of the movement from the wearable user does not exceed the threshold value” (see at least [0024] and [0073]). The currently amended claim directly contradicts the support provided in the Specification as claim 7 recites limitations for altering and reverting the user interface “in response to determining the exceeds the threshold acceleration value”. See the associated 112(b) rejection below for Examiner interpretation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites “in response to determining the acceleration value of the wearable user device exceeds the threshold acceleration value” in lines 15-16 of the claim, limitations which do not expressly remove media content but limitations which alter a the user interface from a first user interface into a translucent user interface and reverting the user interface from the translucent user interface into the first user interface. Finally, the last limitation of the claim recites “removing the media content from the user interface for the self-driving vehicle”. The claim is indefinite as the claim describes that, if the acceleration values of the wearable user device exceeds the threshold acceleration value, the first user interface may (1) alter to a translucent user interface and may (2) revert back into the first user interface, 

“in response to determining the acceleration value of the wearable user device exceeds the threshold acceleration value:
	removing the media content from the user interface for the self-driving vehicle;
in response to determining the acceleration value of the wearable user device does not exceed the threshold acceleration value:”

At this point of Examiner’s interpretation, the limitations from line 17 of the claim to the second line of page 5 of the claims would be inserted as submitted by Applicant with the proper indentations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9-11, 13, 19, 20, and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous (US 2015/0288804 A1), in view of Thompson et al. (US 2018/0365772 A1), in view of Pala et al. (US 2019/0031027 A1).

Regarding claim 1, Kadous teaches a method for preventing an accident of a self-driving vehicle, the method comprising:

generating for display media content on a user interface for a vehicle (end of [0031] and FIG. 1: user interface device 12 generates and displays visible media content; See UI module 20 in [0035] for further details; [0068]: “UID 12 represents an external component of wearable computing device 10 located outside and physically separated from the packaging of wearable computing device 10 (e.g., a monitor, a projector, etc. that shares a wired and/or wireless data path with a tablet computer)”. As such, the display of media content when referenced with the wearable device 10 may, hereinafter, correspond with the display of media content on a wired or wirelessly connected external component);



detecting an acceleration of the wearable user device ([0046-0047], [0078], [0118]: an acceleration of the wearable computing device 10 is detected);

computing an acceleration value of the wearable user device from the detected acceleration ([0026], [0040], [0046-0048]: a value of movement is computed from location and sensor data. For example, a value of movement may be the acceleration of movement from accelerometer data, which is part of the sensor information which determines if the person wearing computing device 10 is driving; [0118] and [0128-0130]: computed values include data for acceleration or orientation of wearable computing device 10 indicating movement);

retrieving the current speed of the vehicle ([0038] and [0047]: current speed of the vehicle is retrieved via the speed associated with wearable computing device 10 based on location and sensor data);

determining a threshold value for the wearable user device with respect to the vehicle ([0052-0055]: a threshold value corresponds to the probability threshold that determines that the person wearing wearable computing device 10 is driving. For 

determining whether the acceleration value of the wearable user device exceeds the threshold probability value of the wearable user device that was determined based on the current speed of the vehicle ([0038] and [0047], [0044]: based on the current speed of the vehicle, it is determined that the wearable computing device 10 is within a presence of transportation vehicle. After detecting that user of computing device 10 is located within the moving vehicle, wearable computing device 10 detects indications of movement associated with wearable computing device 10. With reference to [0046-0047], [0078], [0118], these indications of movements include using accelerometer data to detect acceleration of the wearable device; [0051-0052], [0054-0055]: the value of the movement from the driver module 24, corresponding to the location and sensor data from wearable computing device 10, serves as input into the driving probability module 30. Probabilities linked with the values of movement, like accelerations of the wearable computing device, are extracted. Then, whether or not these probabilities, which correspond to the value of movement, “exceed the values (e.g., 50%, etc.) of the probability thresholds” is determined; [0078], [0083], [0108]: sensor data includes acceleration of wearable computing device, which helps determine the probability that the user is driving; step 320 of FIG. 5 and [0132]); and

in response to determining the acceleration of the wearable user device causes exceeding the threshold probability value, removing the media content from the user interface for the self-driving vehicle ([0041] and [0057]: media content is removed on the user interface upon determining that the person wearing wearable computing device 10 is driving, based on detected acceleration of the wearable computing device as supported in [0078], [0083], and [0127-0130], which coincides with when the threshold value has been exceeded; step 340 of FIG. 5 and [0133-0134]).

Although Kadous teaches determining a probability threshold value from measured acceleration to determine that a user of the wearable computing device is driving the vehicle (FIG. 5, [0128-0130], and [0132-0133]), and in response to determining the acceleration of the wearable user device causing the probability threshold value to be satisfied, removing the media content from the user interface for the self-driving vehicle ([0041], [0057], and [0128-0130]: media content is removed on the user interface upon determining that the person wearing wearable computing device 10 is driving, which coincides with when the probability threshold value has been exceeded. This probability threshold value is determined by measuring acceleration of the wearable device; step 340 of FIG. 5 and [0133-0134]), Kadous does not explicitly teach determining a threshold acceleration value for the wearable user device with respect to the self-driving vehicle based on the current speed of the self-driving vehicle, and removing the media content in response to determining the acceleration value of the wearable user device exceeds the threshold acceleration value.
acceleration value for the on-board vehicle system with respect to the vehicle that was determined based on the current speed of the self-driving vehicle ([0025]: a threshold acceleration value of the onboard vehicle system is dynamically determined based on the current speed of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probability threshold, based on at least acceleration, for the wearable user device with respect to the vehicle of Kadous to incorporate the teachings of Thompson and retrieve the current speed of the vehicle and determine a threshold acceleration value for the device with respect to the vehicle based on the current speed of the self-driving vehicle. Doing so would allow the acceleration threshold value to vary with the speed of the car so as to more accurately determine an adverse driving event because the acceleration threshold value is dynamically adjusted according to the present speed of the vehicle.
Although the references do not singularly teach removing the media content in response to determining the acceleration of the wearable user device exceeds the threshold acceleration value, it would have been for one of ordinary skill in the art to combine the teachings of Kadous, which discloses removing media content based on the acceleration of the wearable user device causing the threshold probability value to be exceeded, and replace the threshold probability value of Kadous with the threshold acceleration value of Thompson which varies based on the current speed of the vehicle. Doing so would help determine that an adverse vehicle event is occurring rather than both the current speed of the vehicle as well the acceleration of the onboard vehicle system so that the acceleration threshold dynamically adjusts to the speed. Here, the wearable user device of Kadous and onboard vehicle system of Thompson are both devices which monitor acceleration and, based on the computed acceleration value, affect vehicle operation. Specifically, both devices determine when a certain threshold is exceeded to automatically execute some function that would help protect the user in a potentially dangerous driving event. Incorporating the threshold acceleration value for the onboard vehicle system as seen in Thompson, the wearable device of Kadous can be accurately triggered with dynamic acceleration threshold values since varying speeds of the vehicle would require different levels of acceleration thresholds that precisely indicate an adverse driving event. For example, the lower the speed of the car, the higher the threshold acceleration value can be adjusted to since acceleration of the wearable device at a lower vehicle speed would pose a lower risk than acceleration of the wearable device at a higher vehicle speed. This would result in preventing a premature response to a determined adverse vehicle event, like prematurely removing media content, because the dynamic acceleration threshold values attempts to detect an adverse driving event that would warrant such removal rather than a predefined probability threshold that detects a general driving event.
Kadous in view of Thompson does not explicitly teach wherein the vehicle is a self-driving vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadous in view of Thompson to incorporate the teachings of Pala and have the functions performed in the context of a self-driving vehicle. Doing so would allow more impactful display media content to be generated, like content projected to be larger and more immersive as shown in Pala, so that the user may enjoy the display media content at its maximum potential without having to devote attention to driving seen in the case of a car without self-driving capabilities.

Regarding claim 3, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Pala further teaches wherein generating for display media content on the user interface for the self-driving vehicle further comprises:

determining whether the self-driving vehicle is operating in a self-driving operating mode (FIGS. 4A-B and [0032-0033]: autonomous drive module 72/self-driving operating mode is determined to be engaged. Specifically, the self-driving vehicle is determined to be in the “Autonomous/Entertainment” configuration); and



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadous in view of Thompson and in view of Pala to incorporate the further teachings of Pala and determine whether the vehicle is operating in a self-driving operating mode to generate display media content. Doing so would prevent display media content to be generated in cases where the user is not engaged in self-driving mode but, rather, is manually driving the vehicle. In this way, the vehicle reduces the potential for distracted driving since display media content may only be generated in response to ensuring that the vehicle is operating in self-driving mode when the user’s attention to driving is less critical.

Regarding claim 9, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Kadous further teaches wherein retrieving the threshold value further comprises:



determining the threshold value based on the historical driving based metadata of the user ([0024-0025] and [0109]: Because the probability that a user is driving is determined with respect to his/her patterns of location and sensor data, the probability threshold value, which represents the criteria to remove media content, is determined according to the historical driving based metadata. That is, the adjustment of probabilities according to the user’s patterns equates to a relative change of the threshold value. For example, lowered probabilities are equivalent to a higher probability threshold.).

Regarding claim 10, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Kadous in view of Pala further teaches wherein retrieving the threshold value further comprises:

retrieving the current location of the self-driving vehicle (Kadous, [0036-0039]:wearable computing device 10 may include a GPS to obtain a current location. 

determining the threshold value based on the current location of the self-driving vehicle, wherein the threshold value varies with location of the self-driving vehicle (Kadous, [0024-0025]: Because the probability that a user is driving is determined with respect to his/her patterns of location and sensor data, the probability threshold value, which represents the criteria to remove media content, is determined according to the historical driving based metadata, including comparing the current location with past patterns at the corresponding location. That is, the adjustment of probabilities according to the user’s patterns equates to a relative change of the threshold value. For example, lowered probabilities are equivalent to a higher probability threshold.).

Regarding claim 51, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Kadous further teaches wherein: detecting a movement from the wearable user device comprises receiving information from the wearable user device comprising data indicative of acceleration value from the wearable user device ([0040]: “Driver module 24 may analyze location and sensor data obtained by sensor devices 14 to identify indications of movement that may or may not indicate when a person wearing wearable computing device 10 is driving”. Note that sensor devices 14 are part of the 

Regarding claim 53, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Kadous further teaches wherein the detecting of the wearable user device is performed by a guidance system, wherein the guidance system is electronically paired to the wearable user device for communicating data with the wearable user device ([0037], [0099], and [0107-0108]: guidance system, which may correspond to communication unit of transportation vehicle, allows for pairing between the wearable user device and the vehicle for communication of data).

Regarding claim 54, Kadous in view of Thompson and in view of Pala teaches the method of claim 53. Kadous further teaches receiving, by the guidance system, movement data from the wearable device through the paired connection; and utilizing the received movement data to calculate the acceleration value of the wearable user device ([0037], [0078], and [0107-0108]: movement data is received by the guidance system through paired connection. Movement data is received to calculate acceleration value of the wearable user device).

Regarding claim 11, the claim recites a system for preventing an accident of a self-driving vehicle, comprising: user input circuitry (Kadous, [0031-0032], [0035], and [0165-0166]: user input circuitry involves the UID 12 and UI module 20); and control circuitry (Kadous, [0165-0166]: in general, circuitry allows the processor to perform functions disclosed in Kadous) configured to perform corresponding limitations to claim 1 and is therefore rejected on the same premise.

Regarding claims 13, 19, 20, and 52, the claims recite a system with corresponding limitations to claims 3, 9, 10, and 51, respectively, and are therefore rejected on the same premises.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous (US 2015/0288804 A1), in view of Thompson et al. (US 2018/0365772 A1), in view of Pala et al. (US 2019/0031027 A1), and in view of Swartz et al. (US 2018/0352372 A1).

Regarding claim 2, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Kadous in view of Pala (Pala, for the self-driving vehicle aspect hereinafter, [0019], [0020], and FIGS. 4A-B) further teaches wherein computing the acceleration value of the wearable user device further comprises:

monitoring (i) an acceleration rate of the wearable user device (Kadous, FIG. 1 and [0033]: Note that wearable computing device 10 includes an accelerometer as part not within a threshold distance of transportation vehicle 2/reference position.);

in response to determining that the monitored acceleration rate exceeds a threshold rate, determining a second position of the wearable user device relative to the reference position (Kadous, [0047-0048]: a detection of change in acceleration, which corresponds to exceeding a threshold acceleration rate of 0, as gathered from the accelerometer data from sensors 14 also relates to a detection of change in location. This change in location indicates a second position of the wearable user device relative to the reference position that is the transportation vehicle 2 since the location of wearable computing device 10 is always determined with respect to whether or not it is collocated with transportation vehicle 2.);

determining whether the second position is within the threshold proximity (Kadous, [0036-0037]: the second position may correspond to a position determined to be within a threshold distance of transportation vehicle 2/reference position); and



Kadous in view of Thompson and in view of Pala does not explicitly teach a reference position within the self-driving vehicle.
Swartz further teaches a reference position within the self-driving vehicle (FIGS. 6A and 6C, [0063], and [0069-0070]: a reference position within the vehicle is denoted by the magnetic device 614. It is from this reference position that the position of network device 618 is monitored according to strength of the magnetic field. When the detected strength of the magnetic field is not above a first threshold, then the first position is outside a restricted area 620/threshold proximity to the reference position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadous in view of Thompson and in view of Pala to incorporate the teachings of Swartz and have a reference position be within the self-driving vehicle. Doing so would allow more precise monitoring of the 

Regarding claim 12, the claim recites a system with corresponding limitations to claim 2 and is therefore rejected on the same premise.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous (US 2015/0288804 A1), in view of Thompson et al. (US 2018/0365772 A1), in view of Pala et al. (US 2019/0031027 A1), and in view of Kreifeldt et al. (US 2016/0197967 A1).

Regarding claim 4, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Although Kadous in view of Thompson and in view of Pala teaches generating for display media content on the user interface for the self-driving vehicle (Kadous, end of [0031] and FIG. 1: user interface device 12 generates and displays visible media content; See UI module 20 in [0035] for further details; [0068]: “UID 12 represents an external component of wearable computing device 10 located outside and physically separated from the packaging of wearable computing device 10 (e.g., a monitor, a projector, etc. that shares a wired and/or wireless data path with a 
Kreifeldt further teaches retrieving user metadata of a user from a database based on a user profile (FIG. 2 and [0035]: user metadata concerning musical preferences are retrieved based on the user profile as detailed in [0018]; [0044]: “The playlist creation component 115 could retrieve a locally stored media preferences model determined from the user's previous behavior relating to a media device on which the playlist creation component 115 is deployed (e.g., within a vehicle)”);

determining a user specific media content asset based on the retrieved user metadata ([0035]: playlist creation component 115 tailors a playlist according to the user’s preferences/metadata); and



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadous in view of Thompson and in view of Pala to incorporate the teachings of Kreifeldt and use metadata to generate user-specific media content. Doing so would automate the media selection process and conveniently recommend to the user tailored media content determined to be of interest to the user so that the user does not have to manually select content every car ride and may discover calculated, new media items to appreciate. This removes the risk of a user selecting a random new media content only to be disappointed that the media does not suit his/her taste.

Regarding claim 5, Kadous in view of Thompson, in view of Pala, and in view of Kreifeldt teaches the method of claim 4. Kreifeldt further teaches wherein retrieving user metadata of the user from the database based on the user profile further comprises:

obtaining a user identifier of the self-driving vehicle (FIG. 2 and [0035]: a user 210 is identified in the vehicle’s cabin; [0017]: “Generally, as used herein, a recognized a user profile with the vehicle and such user profiles could include one or more images captured of the respective user.” These images are used for facial recognition analysis to identify the users associated with the vehicle as supported in [0037].);

matching the user identifier to the user profile (FIG. 2 and [0035]: the recognized user is matched with his/her respective user profile); and

retrieving user metadata of the user from the database based on the user profile (FIG. 2 and [0035]: user metadata concerning musical preferences are retrieved based on the user profile as detailed in [0018] and [0037]; [0044]: “The playlist creation component 115 could retrieve a locally stored media preferences model determined from the user's previous behavior relating to a media device on which the playlist creation component 115 is deployed (e.g., within a vehicle)”).

Regarding claims 14 and 15, the claims recite a system with corresponding limitations to claims 4 and 5, respectively, and are therefore rejected on the same premise.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous (US 2015/0288804 A1), in view of Thompson et al. (US 2018/0365772 A1), in view of Pala et al. (US 2019/0031027 A1), and in view of Nagao et al. (US 2019/0346937 A1).

Regarding claim 6, Kadous in view of Thompson and in view of Pala teaches the method of claim 1. Kadous in view of Thompson and in view of Pala does not explicitly teach wherein in response to determining the acceleration value of the wearable user device does not exceed the threshold acceleration value, the method further comprises: determining whether the acceleration value of the wearable user device falls within the limits of a second threshold acceleration value proximity; and in response to determining that the acceleration value of the wearable user device falls within limits of the second threshold acceleration value proximity, altering the media content on the user interface for the self-driving vehicle.
Nagao teaches wherein in response to determining the speed of the wearable user device does not exceed the threshold speed value (FIG. 8 and FIG. 11, [0078], [0083], [0134], [0136], and [0203]: Note that the mobile terminal device can be situated within a vehicle; FIG. 8 and [0164]: sensor 211 includes acceleration sensor. This sensor detects acceleration and sends this acceleration to control unit 220C. The control unit 220C uses this acceleration to acquire the speed of the mobile terminal device 200C; S31 of FIG. 9 and [0179]: the speed does not exceed of the mobile device does not exceed the threshold speed value), the method further comprises: determining whether the speed of the wearable user device falls within the limits of a second threshold speed value proximity (FIG. 9 and [0179-0180]: speed of the wearable user device falls within the limits of a second threshold speed value proximity when it is lower speed of the wearable user device falls within limits of the second threshold speed value proximity, altering the media content on the user interface for the self-driving vehicle (FIG. 9 and [0182]: as a result of determining that the speed of the wearable user device falls within limits of the second threshold speed value proximity, media content is altered to be displayed in a second display mode, which is described in [0171-0172]. This second display mode alters media content which is initially displayed in a first display mode as supported in [0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadous in view of Thompson, and in view of Pala to incorporate the teachings of Nagao and have a second threshold proximity that determines altering the media content. Doing so would allow the system to determine, based on the acceleration and speed, if the user is in a high-risk state or a low-risk state to display content in a safe and effective manner, as supported in [0169-0170]. For example, even when the speed of the device may not exceed a threshold speed value, the system can still detect that the user is at a higher risk state and thus alter media content to display limited information to improve the safety of the user, who may be driving.
Although the references do not singularly teach determination of the acceleration value of the wearable user device falling within the limits of a second threshold acceleration value proximity, it would have been for one of ordinary skill in the art to combine the determination of the acceleration of the wearable user device to influence wearable user device with respect to an acceleration threshold to detect higher risk situations in a vehicle as taught by Kadous in view of Thompson, it would be obvious for one of ordinary skill in the art to instead directly utilize the acceleration of the wearable user device to modify media content within the vehicle rather than perform additional computation to integrate for the speed of the device within the vehicle.

Regarding claim 16, the claim recites a system with corresponding limitations to claim 6 and is therefore rejected on the same premise.

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a) set forth in this Office action.

17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The amendment filed 11/11/2020 has been entered. Applicant’s amendments have resulted in the removal of the claim objections previously set forth in the Non-Final Office Action mailed 09/02/2020. However, Applicant’s amendments have also raised new 112 issues.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.

	In remarks Applicant argues:

Regarding amended claim 1, determining the threshold acceleration of a vehicle of Thompson is not the same as determining a threshold acceleration value for the wearable user device with respect to the self-driving vehicle based on the current speed of the self-driving vehicle because Thompson’s approach only determines the vehicle threshold acceleration.	

Examiner respectfully disagrees with Applicant.

Regarding point (a), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant has merely argued against Thompson without considering Kadous nor Pala. Examiner’s position is that the combination of these references render the limitations claimed in claim 1 obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While Examiner acknowledges that Thompson does not explicitly teach a threshold acceleration for the wearable user device, Examiner directs Applicant to the rationale provided for the combination of Kadous and Thompson in this Office Action to arrive at determining a threshold acceleration for the wearable user device. The rejection of amended independent claim 1, and similarly independent claim 11, is maintained as being unpatentable over Kadous, in view of Thompson, and in view of Pala. The remaining dependent claims are rejected with the appropriate combination of references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                             

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171